          Case 1:20-cv-00445-RJL Document 31-1 Filed 09/03/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                       Plaintiffs,
                                                                Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary        DECLARATION OF
 of Homeland Security,                                          R. STANTON JONES
     et al.,

                       Defendants.



               I, R. Stanton Jones, do hereby declare as follows:

         1.    I am a duly-licensed attorney practicing in the District of Columbia. I respectfully

submit this declaration in support of Plaintiffs’ Response to the Court’s August 27, 2020 Minute

Order.

         2.    I am a partner with the law firm Arnold & Porter Kaye Scholer LLP. I graduated

magna cum laude from Georgetown University Law Center in 2007 and have been practicing

law in the District of Columbia since that time. My practice focuses on complex questions of

constitutional, statutory, and international law. Within the last year, my appellate work was

recognized by The Legal 500 U.S., and I was named as a “Rising Star” by Law360 and a “DC

Rising Star” by The National Law Journal. I have also taught Appellate Advocacy as an adjunct

professor at Georgetown University Law Center. My standard billing rate is $990 per hour.

         3.    Elisabeth S. Theodore is also a partner at Arnold & Porter Kaye Scholer LLP.

Ms. Theodore graduated magna cum laude from Harvard Law School in 2009. After clerking on

the U.S. Court of Appeals for the District of Columbia Circuit and the United States Supreme

Court, Ms. Theodore served as special counsel to the Director of the Federal Bureau of
         Case 1:20-cv-00445-RJL Document 31-1 Filed 09/03/20 Page 2 of 4




Investigation. Ms. Theodore’s practice focuses on appellate and complex civil litigation. Within

the last year, Ms. Theodore’s appellate work was recognized by The Legal 500 U.S., and she was

named as a “Rising Star” by Law360 and a “DC Rising Star” by The National Law Journal. Ms.

Theodore’s standard billing rate is $990 per hour.

        4.     Graham W. White is an associate at Arnold & Porter Kaye Scholer LLP. Mr.

White graduated from Yale Law School in 2016. He clerked for the U.S. District Court for the

District of Columbia, and for the U.S. Court of Appeals for the District of Columbia Circuit.

Mr. White focuses his practice on appellate and complex civil litigation. Mr. White served as

lead counsel for the Plaintiffs and had principal responsibility for drafting the Complaint and

summary judgment briefing, and argued for the Plaintiffs during the Court’s telephonic summary

judgment hearing in June. Mr. White’s standard billing rate is $750 per hour.

        5.     Janine M. Lopez is an associate at Arnold & Porter Kaye Scholer LLP. Ms.

Lopez graduated from Harvard Law School in 2014. She clerked for the U.S. Court of Appeals

for the District of Columbia Circuit and for the U.S. Supreme Court. Ms. Lopez focuses her

practice on appellate and complex civil litigation. Ms. Lopez’s standard billing rate is $750 per

hour.

        6.     Andrew Tutt is a senior associate at Arnold & Porter Kaye Scholer LLP. Mr. Tutt

graduated from Yale Law School in 2013. Mr. Tutt clerked for the U.S. Court of Appeals for the

District of Columbia Circuit. He also served as an Attorney-Advisor in the Office of Legal

Counsel at the U.S. Department of Justice. Mr. Tutt focuses his practice on Supreme Court,

appellate, and complex civil litigation. Mr. Tutt’s standard billing rate is $875 per hour.

        7.     Stephen Wirth is a senior associate at Arnold & Porter Kaye Scholer LLP. Mr.

Wirth graduated magna cum laude from Cornell Law School. He served as a law clerk on the




                                                 2
         Case 1:20-cv-00445-RJL Document 31-1 Filed 09/03/20 Page 3 of 4




U.S. District Court for the Southern District of New York, and on the U.S. Court of Appeals for

the Ninth Circuit. Mr. Wirth focuses his practice on Supreme Court, appellate, complex civil

litigation, and foreign relations matters. Mr. Wirth’s standard billing rate is $850 per hour.

       8.      The other Arnold & Porter attorneys who worked on this matter are associates

Sean Mirski and Kolya Glick, who reviewed the briefing and relevant case law and participated

as moot judges in one of the moot court sessions in advance of the summary judgment argument.

Mr. Mirski graduated from Harvard Law School in 2015. He served as a law clerk on the U.S.

Court of Appeals for the District of Columbia Circuit and on the United States Supreme Court.

Mr. Mirski also served as Special Counsel to the General Counsel of the U.S. Department of

Defense. Mr. Glick graduated from the George Washington University Law School. He clerked

on the U.S. Court of Appeals for the Tenth Circuit, the U.S. Court of Appeals for the D.C.

Circuit, and the U.S. District Court for the Eastern District of Virginia. Mr. Mirski and Mr.

Glick have a standard billing rate of $750 per hour.

       9.      I have reviewed our firm’s billing records associated with this litigation, and they

are consistent with my recollection of the work performed by each of the attorneys listed therein.

These billing records were recorded contemporaneously in Arnold & Porter’s internal time and

expense reporting system. The tasks counsel undertook in connection with this litigation include

researching, drafting, and revising the Complaint; researching, drafting, and revising Plaintiffs’

summary judgment briefing; preparing for oral argument; reviewing multiple versions of the

Administrative Record; and filing post-argument briefing. The following chart sets out the time

spent by each lawyer and support personnel in this matter:




                                                  3
         Case 1:20-cv-00445-RJL Document 31-1 Filed 09/03/20 Page 4 of 4




                     Attorney Name                     Position        Total Hrs
                  Jones, R. S.             Partner                        8.00
                  Theodore, Elisabeth S.   Partner                       49.20
                                           Partner Total                 57.20
                  White, Graham            Associate                     99.80
                  Mirski, Sean             Associate                      5.50
                  Tutt, Andrew             Associate                     28.50
                  Wirth, Stephen           Associate                     11.10
                  Lopez, Janine            Associate                     45.60
                  Glick, Kolya             Associate                      3.10
                                           Associate Total              193.60
                  Lindsey, Kathryne D.     Specialist                     0.50
                                           Specialist Total               0.50
                  Cameron, Laurie A.       Research Analyst               0.30
                                           Research Analyst Total         0.30



       10.     In addition to reviewing the hours listed above to determine they are reasonable,

we provided to Defendants’ counsel the total hours worked by partners, associates, and

paralegals so that they likewise could confirm that the fees are reasonable.

       11.     The fees and costs set forth in the Proposed Order and Settlement Agreement also

include $5,338.70 in expenses, which were incurred from legal research and court filing fees.



       Respectfully submitted this the 3rd day of September, 2020.



                                                                    _________________________
                                                                    R. Stanton Jones

                                                                    Attorney for Plaintiffs




                                                    4
